DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgement
	Claims 1-27 are the current claims hereby under examination.

Claim Objections
Claim 19 objected to because of the following informalities: the phrase “accessing information from the memory” in line 3 is unclear without setting forth any structure of the memory. It is suggested to amend line 3 to recite “accessing information from the memory of a computer system”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “determining locations inside the shape using a crystalline structure model; determining locations of spots in the treatment target for spot scanning with a radiation beam, wherein the locations of the spots correspond to the locations inside the shape determined using the crystalline structure model.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the crystalline structure model, they would be able to determine locations inside the shape (by visual observation), determine locations for spot scanning (e.g. drawing discrete facets of the target), determine using the crystalline structure model (e.g. based on atomic lattices). There is nothing to suggest an undue level of complexity in the converting of the crystalline structure data into spot scanning data, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing a treatment target; the post-solution activity of: storing in a radiation treatment plan; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of radiation treatment planning. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “accessing information from the memory, the information describing a shape of a treatment target” and “storing the locations of the spots in a radiation treatment plan”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraphs [0060, 0065] of WIPO Publication no. WO 2019/016301 to Vanderstraeten et al. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 2, the claim language of “wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 3, the claim language of “wherein said determining locations inside the shape of the treatment target and said determining the locations of the spots in the treatment target comprise: modeling, with the crystalline structure model, the shape of the treatment target with density field with a crystalline state inside the shape and a constant state outside the shape; initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 4, the claim language of “wherein said initializing comprises using an initially constant density field” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 5, the claim language of “wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 6, the claim language of “wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 7, the claim language of “wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 8, the claim language of “wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 9, the claim language of “wherein said determining the locations inside the shape comprises determining the locations inside the shape considering distance from boundaries of the shape” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
Claim 10 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 10 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “determining locations inside the shape using a crystalline structure model; determining locations of spots in the treatment target for spot scanning with a radiation beam, wherein the locations of the spots correspond to the locations inside the shape determined using the crystalline structure model”. This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the crystalline structure model, they would be able to determine locations inside the shape (by visual observation), determine locations for spot scanning (e.g. drawing discrete facets of the target), determine using the crystalline structure model (e.g. based on atomic lattices). There is nothing to suggest an undue level of complexity in the converting of the crystalline structure data into spot scanning data, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 10 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing a treatment target; the post-solution activity of: storing in a radiation treatment plan; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of radiation treatment planning. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 10 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “accessing information from the memory of the computer system, the information describing a shape of a treatment target” and “storing, in the memory of the computer system, the locations of the spots in a radiation treatment plan”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraphs [0060, 0065] of WIPO Publication no. WO 2019/016301 to Vanderstraeten et al. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 10 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 11, the claim language of “wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling, and molecular dynamics” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 12, the claim language of “wherein said determining locations inside the shape of the treatment target and said determining the locations of the spots in the treatment target comprise: modeling, with the crystalline structure model, the shape of the treatment target with a density field with a crystalline state inside the shape and a constant state outside the shape; initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 13, the claim language of “wherein said initializing comprises using an initially constant density field” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 14, the claim language of “wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 15, the claim language of “wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to deter mine the final set of peaks” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 16, the claim language of “wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 17, the claim language of “wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
For claim 18, the claim language of “wherein said determining the locations inside the shape comprises determining the locations inside the shape considering distance from boundaries of the shape” simply further limits the abstract idea of claim 10 and is rejected under 35 U.S.C. 101.
Claim 19 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, claim 19 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “determining locations inside the shape using a crystalline structure model; determining locations of spots in the treatment target for spot scanning with a radiation beam, wherein the locations of the spots correspond to the locations inside the shape determined using the crystalline structure model”. This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. 
If a person were to see e.g. a printout of the crystalline structure model, they would be able to determine locations inside the shape (by visual observation), determine locations for spot scanning (e.g. drawing discrete facets of the target), determine using the crystalline structure model (e.g. based on atomic lattices). There is nothing to suggest an undue level of complexity in the converting of the crystalline structure data into spot scanning data, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. Claim 19 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
a.	Reciting the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
b.	Adding insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing a treatment target; the post-solution activity of: storing in a radiation treatment plan; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of radiation treatment planning. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. Claim 19 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident). The additional elements are “accessing information from the memory, the information describing a shape of a treatment target” and “storing the locations of the spots in a radiation treatment plan”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraphs [0060, 0065] of WIPO Publication no. WO 2019/016301 to Vanderstraeten et al. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 19 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 20, the claim language of “wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.
For claim 21, the claim language of “wherein said determining locations inside the shape of the treatment target and said determining the locations of the spots in the treatment target comprise: modeling, with the crystalline structure model, the shape of the treatment target with a density field with a crystalline state inside the shape and a constant state outside the shape; initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.
For claim 22, the claim language of “wherein said initializing comprises using an initially constant density field” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.
For claim 23, the claim language of “wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.
For claim 24, the claim language of “wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.
For claim 25, the claim language of “wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.
For claim 26, the claim language of “wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.
For claim 27, the claim language of “wherein said determining the locations inside the shape comprises determining the locations inside the shape considering distance from boundaries of the shape” simply further limits the abstract idea of claim 19 and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderstraeten et al. (WO 2019/016301), hereinafter Vanderstraeten.
Regarding claim 1, Vanderstraeten teaches a computer system (computing system; Fig 1), comprising: a processor (processing unit 102; Fig 1); and memory (memory 104; Fig 1) coupled to the processor (“the system 100 includes at least one processing unit 102 and memory 104” [Para 0040; Fig 1) and comprising instructions (“the memory 104 includes computer-readable instructions” [Para 0042]) that, when executed, cause the processor to perform a method used for planning radiation treatment (“a flowchart 800 of an example of a computer-implemented radiation treatment method…flowchart 800 can be implemented as computer-executable instructions” [Para 0083]; Fig 8), the method comprising: accessing information from the memory (“a prescribed dose to be delivered into and across the target is determined or accessed from a memory” [Para 0060]), the information describing a shape of a treatment target (“shape of the target 715 [Para 0082; Fig 7C]); determining locations inside the shape (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) using a crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)); determining locations of spots in the treatment target for spot scanning with a radiation beam (“the beam 702 includes a number of beam segments or beam lets (that also may be referred to as spots)” [Para 0077]; Fig 7A), wherein the locations of the spots correspond to the locations inside the shape (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) determined using the crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)); and storing the locations of the spots in a radiation treatment plan (“a final set of values for number of beams, their directions, and their energies are determined, then those values (as well as other values for other parameters known in the art) can be stored as radiation treatment plan” [Para 0065]).
Regarding claim 10, Vanderstraeten teaches a non-transitory computer-readable storage medium (memory 104; Fig 1) having computer- executable instructions for causing a computer system to perform a method used for planning radiation treatment (“the memory 104 includes computer-readable instructions, data structures, program modules, and the like associated with an “optimizer” model 150” [Para 0042]), the method comprising: accessing information from memory of the computer system (“a prescribed dose to be delivered into and across the target is determined or accessed from a memory” [Para 0060]), the information describing a shape of a treatment target (“shape of the target 715 [Para 0082; Fig 7C]); determining locations inside the shape (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) using a crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)); determining locations of spots in the treatment target for spot scanning with a radiation beam (“the beam 702 includes a number of beam segments or beam lets (that also may be referred to as spots)” [Para 0077]; Fig 7A), wherein the locations of the spots correspond to the locations inside the shape (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) determined using the crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)); and storing, in the memory of the computer system, the locations of the spots in a radiation treatment plan (“a final set of values for number of beams, their directions, and their energies are determined, then those values (as well as other values for other parameters known in the art) can be stored as radiation treatment plan” [Para 0065]).
Regarding claim 19, Vanderstraeten teaches a computer-implemented method used for radiation treatment planning (“FIG. 5 is a flowchart 500 of an example of computer-implemented operations for generating a radiation treatment plan” [Para 0058]), the method comprising: accessing information from the memory (“a prescribed dose to be delivered into and across the target is determined or accessed from a memory” [Para 0060]), the information describing a shape of a treatment target (“shape of the target 715 [Para 0082; Fig 7C]); determining locations inside the shape (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) using a crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)); determining locations of spots in the treatment target for spot scanning with a radiation beam (“the beam 702 includes a number of beam segments or beam lets (that also may be referred to as spots)” [Para 0077]; Fig 7A), wherein the locations of the spots correspond to the locations inside the shape (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) determined using the crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)); and storing the locations of the spots in a radiation treatment plan (“a final set of values for number of beams, their directions, and their energies are determined, then those values (as well as other values for other parameters known in the art) can be stored as radiation treatment plan” [Para 0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderstraeten et al. (WO 2019/016301), hereinafter Vanderstraeten, as applied to claims 1, 10 and 19 above, and further in view of “A Molecular Dynamics Approach for Optimizing Beam Intensities in IMPT Treatment Planning”, Liao, Li, et al., Journal of Applied Mathematics and Physics, 2019, hereinafter Liao.
Regarding claim 2, Vanderstraeten teaches the limitations to claim 1 as described above. Vanderstraeten does not explicitly teach wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics. 
However, Liao teaches wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics (“the MD method consistently reached a lower OFV than the quasi-Newton method. Furthermore, in the same iteration, the MD method converged faster in all instances” [Page 2140, lines 34-36]; “to reach the same OFVs, fewer number of iterations were required for the MD method” [Page 2145, lines 1-2]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics based on the teachings of Liao, as a way for radiation treatment planning without spending excessive computation time [Page 2132, lines 34-35].
Regarding claim 11, Vanderstraeten teaches the limitations to claim 10 as described above. Vanderstraeten does not explicitly teach wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics. 
However, Liao teaches wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics (“the MD method consistently reached a lower OFV than the quasi-Newton method. Furthermore, in the same iteration, the MD method converged faster in all instances” [Page 2140, lines 34-36]; “to reach the same OFVs, fewer number of iterations were required for the MD method” [Page 2145, lines 1-2]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics based on the teachings of Liao, as a way for radiation treatment planning without spending excessive computation time [Page 2132, lines 34-35].
Regarding claim 20, Vanderstraeten teaches the limitations to claim 19 as described above. Vanderstraeten does not explicitly teach wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics. 
However, Liao teaches wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics (“the MD method consistently reached a lower OFV than the quasi-Newton method. Furthermore, in the same iteration, the MD method converged faster in all instances” [Page 2140, lines 34-36]; “to reach the same OFVs, fewer number of iterations were required for the MD method” [Page 2145, lines 1-2]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein the crystalline structure model is selected from the group consisting of: phase-field crystal modeling; and molecular dynamics based on the teachings of Liao, as a way for radiation treatment planning without spending excessive computation time [Page 2132, lines 34-35].

Claims 3-9, 12-18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderstraeten et al. (WO 2019/016301), hereinafter Vanderstraeten, as applied to claims 1, 10 and 19 above, and further in view of Engwall et al. (US 11,020,616), hereinafter Engwall.
Regarding claim 3, Vanderstraeten teaches the limitations to claim 1 as described above. Vanderstraeten further teaches wherein said determining locations inside the shape of the treatment target (“shape of the target 715 [Para 0082; Fig 7C]) and said determining the locations of the spots in the treatment target (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) comprise: modeling, with the crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)), the shape of the treatment target with a density field (“for a proton or ion beam, the dose delivered by the beam 605 at the proximal portion (or edge) 608 of the target 604 may be different from (e.g., less than) the dose delivered by that beam at the distal portion (or edge) 610” [Para 0070]; Fig 6B) with a crystalline state (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)) inside the shape and a constant state outside the shape (“the beams are illustrated as not extending beyond the distal edge of the target 604 (as could be the case for a proton beam or an ion beam)” [Para 0069]; Fig 6B). Vanderstraeten does not explicitly teach initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan.
However, Engwall teaches initializing the density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan” [Col 2, lines 11-14]; “The location of the spot depth wise, i.e. the position along the z=axis, is controlled by the energy of the ions” [Col 5, lines 18-20]); relaxing the density field to determine a final set of peaks in the density field (“optimizing spots of all copies of all energy layer, by relatedly varying a weight, related to the number of ions that are delivered to a weight” [Col 2, line 17-10]; “This optimization is achieved by repeatedly varying a weight, related to the number of ions that are delivered to the spot, of at least a subset of the spot” [Col 7, lines 10-12]); using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan (“Based on the spot distribution data set, the ion beam system 2 generates an ion beam 7 for providing spots to a target volume 3 of a patient” [Col 5, lines 11-14]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein said determining locations inside the shape of the treatment target and said determining the locations of the spots in the treatment target comprise: modeling, with the crystalline structure model, the shape of the treatment target with a density field with a crystalline state inside the shape and a constant state outside the shape; initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].

    PNG
    media_image1.png
    348
    545
    media_image1.png
    Greyscale

Regarding claim 4, Vanderstraeten and Engwall teach the limitations to claim 3 as described above. Modified Vanderstraeten does not explicitly teach wherein said initializing comprises using an initially constant density field. 
However, Engwall teaches wherein said initializing comprises using an initially constant density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan” [Col 2, lines 11-14]; “The location of the spot depth wise, i.e. the position along the z=axis, is controlled by the energy of the ions” [Col 5, lines 18-20]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said initializing comprises using an initially constant density field based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 5, Vanderstraeten and Engwall teach the limitations to claim 3 as described above. Modified Vanderstraeten does not explicitly teach wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field. 
However, Engwall teaches wherein said initializing comprises filling (“providing spots to a target volume 3 of a patient” [Col 5, lines 13-14]) the shape (target volume 3; Fig 1) with a distribution of an initial set of peaks at locations in the density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan; determining a number, greater than one, of spot sizes to use” [Col 2, lines 11-15]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 6, Vanderstraeten and Engwall teach the limitations to claim 3 as described above. Modified Vanderstraeten does not explicitly teach wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks.
However, Engwall teaches wherein said relaxing comprises: relaxing an initially constant density field (“The spot filtering will remove spots with weights below a certain threshold value” [Col 9, lines 5-6]; Fig 5) to generate an additional set of peaks at locations inside the locations at the boundaries of the shape (“In the optional add spots step 52, the treatment planning system adds, in each multi spot size region, spots of the spot size to keep” [Col 9, lines 36-38]; Fig 5); overwriting (“The spots of other spot sizes in the multi spot size region are removed, i.e. their weights are set to zero” [Col 9, lines 20-22]; Fig 5) at least a subset of the additional set of peaks with a distribution of different peaks (“In the optional add spots step 52, the treatment planning system adds, in each multi spot size region, spots of the spot size to keep” [Col 9, lines 36-38]; Fig 5); and after said overwriting (“The spots of other spot sizes in the multi spot size region are removed, i.e. their weights are set to zero” [Col 9, lines 20-22]; Fig 5), continuing said relaxing to determine the final set of peaks (“Based on the spot distribution data set, the ion beam system 2 generates an ion beam 7 for providing spots to a target volume 3 of a patient” [Col 5, lines 11-14]; Fig 5; See annotated Fig below). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].

    PNG
    media_image2.png
    922
    768
    media_image2.png
    Greyscale

Regarding claim 7, Vanderstraeten teaches the limitations to claim 1 as described above. Vanderstraeten does not explicitly teach wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning.
However, Engwall teaches wherein said determining locations inside the shape (target volume 3; Fig 1) comprises determining the locations inside the shape ((target volume 3; Fig 1) (“providing spots to a target volume 3 of a patient” [Col 5, lines 13-14])) considering a planned scanning direction of the spot scanning (“This method could be applied in both continuous scanning (line scanning) and in discrete spot scanning (step-and-shoot spot scanning)” [Col 9, lines 42-44]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 8, Vanderstraeten teaches the limitations to claim 1 as described above. Vanderstraeten does not explicitly teach wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers.
However, Engwall teaches wherein the radiation beam comprises a plurality of energy layers (FIG. 2 is a schematic drawing illustrating energy layers of the target volume 3” [Col 5, lines 27-28]; Fig 2), and wherein said determining the locations inside the shape (target volume 3; Fig 1) comprises determining the locations inside the shape for each of the energy layers (“While FIGS. 3A-B only disclose copies of one energy layer, there are corresponding copies for each energy layer to be used for a target volume” Col 6, lines 4-6]) considering the locations inside the shape that are determined for other energy layers (“While FIGS. 3A-B only disclose copies of one energy layer, there are corresponding copies for each energy layer to be used for a target volume” Col 6, lines 4-6]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].

    PNG
    media_image3.png
    437
    382
    media_image3.png
    Greyscale

Regarding claim 9, Vanderstraeten teaches the limitations to claim 1 as described above. Vanderstraeten further teaches wherein said determining the locations inside the shape (“shape of the target 715” [Para 0082]) comprises determining the locations inside the shape (“The number of beams, their directions, and their energies are determined such the calculated or predicted dose at all the sub-volumes or voxels is the same or within a specified tolerance such that a uniform or satisfactorily uniform does (the prescribed dose) is delivered across the entire target” [Para 0064]) considering distance from boundaries of the shape (“the beams are illustrated as not extending beyond the distal edge of the target 604” [Para 0069]; “In particular, in embodiments, the beams are not allowed to overlap outside the target” [Para 0064]).
Regarding claim 12, Vanderstraeten teaches the limitations to claim 10 as described above. Vanderstraeten further teaches wherein said determining locations inside the shape of the treatment target (“shape of the target 715 [Para 0082; Fig 7C]) and said determining the locations of the spots in the treatment target (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) comprise: modeling, with the crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)), the shape of the treatment target with a density field (“for a proton or ion beam, the dose delivered by the beam 605 at the proximal portion (or edge) 608 of the target 604 may be different from (e.g., less than) the dose delivered by that beam at the distal portion (or edge) 610” [Para 0070]; Fig 6B) with a crystalline state (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)) inside the shape and a constant state outside the shape (“the beams are illustrated as not extending beyond the distal edge of the target 604 (as could be the case for a proton beam or an ion beam)” [Para 0069]; Fig 6B). Vanderstraeten does not explicitly teach initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan. 
However, Engwall teaches initializing the density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan” [Col 2, lines 11-14]; “The location of the spot depth wise, i.e. the position along the z=axis, is controlled by the energy of the ions” [Col 5, lines 18-20]); relaxing the density field to determine a final set of peaks in the density field (“optimizing spots of all copies of all energy layer, by relatedly varying a weight, related to the number of ions that are delivered to a weight” [Col 2, line 17-10]; “This optimization is achieved by repeatedly varying a weight, related to the number of ions that are delivered to the spot, of at least a subset of the spot” [Col 7, lines 10-12]); using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan (“Based on the spot distribution data set, the ion beam system 2 generates an ion beam 7 for providing spots to a target volume 3 of a patient” [Col 5, lines 11-14]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said determining locations inside the shape of the treatment target and said determining the locations of the spots in the treatment target comprise: modeling, with the crystalline structure model, the shape of the treatment target with a density field with a crystalline state inside the shape and a constant state outside the shape; initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 13, Vanderstraeten and Engwall teach the limitations to claim 12 as described above. Modified Vanderstraeten does not explicitly teach wherein said initializing comprises using an initially constant density field. 
However, Engwall teaches wherein said initializing comprises using an initially constant density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan” [Col 2, lines 11-14]; “The location of the spot depth wise, i.e. the position along the z=axis, is controlled by the energy of the ions” [Col 5, lines 18-20]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said initializing comprises using an initially constant density field based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 14, Vanderstraeten and Engwall teach the limitations to claim 12 as described above. Modified Vanderstraeten does not explicitly teach wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field. 
However, Engwall teaches wherein said initializing comprises filling (“providing spots to a target volume 3 of a patient” [Col 5, lines 13-14]) the shape (target volume 3; Fig 1) with a distribution of an initial set of peaks at locations in the density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan; determining a number, greater than one, of spot sizes to use” [Col 2, lines 11-15]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 15, Vanderstraeten and Engwall teach the limitations to claim 12 as described above. Modified Vanderstraeten does not explicitly teach wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks.
However, Engwall teaches wherein said relaxing comprises: relaxing an initially constant density field (“The spot filtering will remove spots with weights below a certain threshold value” [Col 9, lines 5-6]; Fig 5) to generate an additional set of peaks at locations inside the locations at the boundaries of the shape (“In the optional add spots step 52, the treatment planning system adds, in each multi spot size region, spots of the spot size to keep” [Col 9, lines 36-38]; Fig 5); overwriting (“The spots of other spot sizes in the multi spot size region are removed, i.e. their weights are set to zero” [Col 9, lines 20-22]; Fig 5) at least a subset of the additional set of peaks with a distribution of different peaks (“In the optional add spots step 52, the treatment planning system adds, in each multi spot size region, spots of the spot size to keep” [Col 9, lines 36-38]; Fig 5); and after said overwriting (“The spots of other spot sizes in the multi spot size region are removed, i.e. their weights are set to zero” [Col 9, lines 20-22]; Fig 5), continuing said relaxing to determine the final set of peaks (“Based on the spot distribution data set, the ion beam system 2 generates an ion beam 7 for providing spots to a target volume 3 of a patient” [Col 5, lines 11-14]; Fig 5; See annotated Fig above). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 16, Vanderstraeten teaches the limitations to claim 10 as described above. Vanderstraeten does not explicitly teach wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning.
However, Engwall teaches wherein said determining locations inside the shape (target volume 3; Fig 1) comprises determining the locations inside the shape ((target volume 3; Fig 1) (“providing spots to a target volume 3 of a patient” [Col 5, lines 13-14])) considering a planned scanning direction of the spot scanning (“This method could be applied in both continuous scanning (line scanning) and in discrete spot scanning (step-and-shoot spot scanning)” [Col 9, lines 42-44]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 17, Vanderstraeten teaches the limitations to claim 10 as described above. Vanderstraeten does not explicitly teach wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers.
However, Engwall teaches wherein the radiation beam comprises a plurality of energy layers (FIG. 2 is a schematic drawing illustrating energy layers of the target volume 3” [Col 5, lines 27-28]; Fig 2), and wherein said determining the locations inside the shape (target volume 3; Fig 1) comprises determining the locations inside the shape for each of the energy layers (“While FIGS. 3A-B only disclose copies of one energy layer, there are corresponding copies for each energy layer to be used for a target volume” Col 6, lines 4-6]) considering the locations inside the shape that are determined for other energy layers (“While FIGS. 3A-B only disclose copies of one energy layer, there are corresponding copies for each energy layer to be used for a target volume” Col 6, lines 4-6]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 18, Vanderstraeten teaches the limitations to claim 10 as described above. Vanderstraeten further teaches wherein said determining the locations inside the shape (“shape of the target 715” [Para 0082]) comprises determining the locations inside the shape (“The number of beams, their directions, and their energies are determined such the calculated or predicted dose at all the sub-volumes or voxels is the same or within a specified tolerance such that a uniform or satisfactorily uniform does (the prescribed dose) is delivered across the entire target” [Para 0064]) considering distance from boundaries of the shape (“the beams are illustrated as not extending beyond the distal edge of the target 604” [Para 0069]; “In particular, in embodiments, the beams are not allowed to overlap outside the target” [Para 0064]).
Regarding claim 21, Vanderstraeten teaches the limitations to claim 19 as described above. Vanderstraeten further teaches wherein said determining locations inside the shape of the treatment target (“shape of the target 715 [Para 0082; Fig 7C]) and said determining the locations of the spots in the treatment target (“The cross-sectional size (e.g., height and width or diameter) of each beam segment can be specified according to the complexity of the shape of the target 715” [Para 0082]; Fig 8) comprise: modeling, with the crystalline structure model (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)), the shape of the treatment target with a density field (“for a proton or ion beam, the dose delivered by the beam 605 at the proximal portion (or edge) 608 of the target 604 may be different from (e.g., less than) the dose delivered by that beam at the distal portion (or edge) 610” [Para 0070]; Fig 6B) with a crystalline state (“In general, the surface of a target can be viewed as having a number of discrete facets…In the case of photon beams, each incident beam is parallel to the facet and does not overlap other beams outside the target” [Para 0075]; Fig 7A (Examiner’s note: photon beams are atomic structures directed to a number of discrete facets of a target having an atomic crystalline structure)) inside the shape and a constant state outside the shape (“the beams are illustrated as not extending beyond the distal edge of the target 604 (as could be the case for a proton beam or an ion beam)” [Para 0069]; Fig 6B). Vanderstraeten does not explicitly teach initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan. 
However, Engwall teaches initializing the density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan” [Col 2, lines 11-14]; “The location of the spot depth wise, i.e. the position along the z=axis, is controlled by the energy of the ions” [Col 5, lines 18-20]); relaxing the density field to determine a final set of peaks in the density field (“optimizing spots of all copies of all energy layer, by relatedly varying a weight, related to the number of ions that are delivered to a weight” [Col 2, line 17-10]; “This optimization is achieved by repeatedly varying a weight, related to the number of ions that are delivered to the spot, of at least a subset of the spot” [Col 7, lines 10-12]); using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan (“Based on the spot distribution data set, the ion beam system 2 generates an ion beam 7 for providing spots to a target volume 3 of a patient” [Col 5, lines 11-14]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein said determining locations inside the shape of the treatment target and said determining the locations of the spots in the treatment target comprise: modeling, with the crystalline structure model, the shape of the treatment target with a density field with a crystalline state inside the shape and a constant state outside the shape; initializing the density field; relaxing the density field to determine a final set of peaks in the density field; using the final sets of peaks as candidates for the locations of the spots in the radiation treatment plan based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 22, Vanderstraeten and Engwall teach the limitations to claim 21 as described above. Modified Vanderstraeten does not explicitly teach wherein said initializing comprises using an initially constant density field. 
However, Engwall teaches wherein said initializing comprises using an initially constant density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan” [Col 2, lines 11-14]; “The location of the spot depth wise, i.e. the position along the z=axis, is controlled by the energy of the ions” [Col 5, lines 18-20]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said initializing comprises using an initially constant density field based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 23, Vanderstraeten and Engwall teach the limitations to claim 21 as described above. Modified Vanderstraeten does not explicitly teach wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field. 
However, Engwall teaches wherein said initializing comprises filling (“providing spots to a target volume 3 of a patient” [Col 5, lines 13-14]) the shape (target volume 3; Fig 1) with a distribution of an initial set of peaks at locations in the density field (“The method is performed in a treatment planning system and comprises the steps of: selecting energy layers to be used in the treatment plan; determining a number, greater than one, of spot sizes to use” [Col 2, lines 11-15]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said initializing comprises filling the shape with a distribution of an initial set of peaks at locations in the density field based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 24, Vanderstraeten and Engwall teach the limitations to claim 21 as described above. Modified Vanderstraeten does not explicitly teach wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks.
However, Engwall teaches wherein said relaxing comprises: relaxing an initially constant density field (“The spot filtering will remove spots with weights below a certain threshold value” [Col 9, lines 5-6]; Fig 5) to generate an additional set of peaks at locations inside the locations at the boundaries of the shape (“In the optional add spots step 52, the treatment planning system adds, in each multi spot size region, spots of the spot size to keep” [Col 9, lines 36-38]; Fig 5); overwriting (“The spots of other spot sizes in the multi spot size region are removed, i.e. their weights are set to zero” [Col 9, lines 20-22]; Fig 5) at least a subset of the additional set of peaks with a distribution of different peaks (“In the optional add spots step 52, the treatment planning system adds, in each multi spot size region, spots of the spot size to keep” [Col 9, lines 36-38]; Fig 5); and after said overwriting (“The spots of other spot sizes in the multi spot size region are removed, i.e. their weights are set to zero” [Col 9, lines 20-22]; Fig 5), continuing said relaxing to determine the final set of peaks (“Based on the spot distribution data set, the ion beam system 2 generates an ion beam 7 for providing spots to a target volume 3 of a patient” [Col 5, lines 11-14]; Fig 5; See annotated Fig above). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of modified Vanderstraeten to further include wherein said relaxing comprises: relaxing an initially constant density field to generate an additional set of peaks at locations inside the locations at the boundaries of the shape; overwriting at least a subset of the additional set of peaks with a distribution of different peaks; and after said overwriting, continuing said relaxing to determine the final set of peaks based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 25, Vanderstraeten teaches the limitations to claim 19 as described above. Vanderstraeten does not explicitly teach wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning.
However, Engwall teaches wherein said determining locations inside the shape (target volume 3; Fig 1) comprises determining the locations inside the shape ((target volume 3; Fig 1) (“providing spots to a target volume 3 of a patient” [Col 5, lines 13-14])) considering a planned scanning direction of the spot scanning (“This method could be applied in both continuous scanning (line scanning) and in discrete spot scanning (step-and-shoot spot scanning)” [Col 9, lines 42-44]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein said determining locations inside the shape comprises determining the locations inside the shape considering a planned scanning direction of the spot scanning based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 26, Vanderstraeten teaches the radiation therapy treatment according to claim 19. Vanderstraeten does not explicitly teach wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers.
However, Engwall teaches wherein the radiation beam comprises a plurality of energy layers (FIG. 2 is a schematic drawing illustrating energy layers of the target volume 3” [Col 5, lines 27-28]; Fig 2), and wherein said determining the locations inside the shape (target volume 3; Fig 1) comprises determining the locations inside the shape for each of the energy layers (“While FIGS. 3A-B only disclose copies of one energy layer, there are corresponding copies for each energy layer to be used for a target volume” Col 6, lines 4-6]) considering the locations inside the shape that are determined for other energy layers (“While FIGS. 3A-B only disclose copies of one energy layer, there are corresponding copies for each energy layer to be used for a target volume” Col 6, lines 4-6]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation therapy treatment of Vanderstraeten to further include wherein the radiation beam comprises a plurality of energy layers, and wherein said determining the locations inside the shape comprises determining the locations inside the shape for each of the energy layers considering the locations inside the shape that are determined for other energy layers based on the teachings of Engwall, as a way to improve how spots are distributed in and around a target volume, when the size of the spots can be adjusted [Col 2, lines 1-3].
Regarding claim 27, Vanderstraeten teaches the limitations to claim 19 as described above. Vanderstraeten further teaches wherein said determining the locations inside the shape (“shape of the target 715” [Para 0082]) comprises determining the locations inside the shape (“The number of beams, their directions, and their energies are determined such the calculated or predicted dose at all the sub-volumes or voxels is the same or within a specified tolerance such that a uniform or satisfactorily uniform does (the prescribed dose) is delivered across the entire target” [Para 0064]) considering distance from boundaries of the shape (“the beams are illustrated as not extending beyond the distal edge of the target 604” [Para 0069]; “In particular, in embodiments, the beams are not allowed to overlap outside the target” [Para 0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached Mon - Fri, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 4165 

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791